DETAIED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on October 01, 2021 have been entered.
Claims 1, 2, 11, 13, 16, 17, 22, and 23 have been amended.
Claims 26-27 have been added.

Response to Arguments
Applicant’s arguments filed on October 01, 2021 have been fully considered, and are moot in view of the new ground(s) in the current rejection.

















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
                         
Claims 1, 2, 8-13, 16, 17, 22, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sadat (Pub. No. US 2018/0129539); in view of Biskup et al. (Pub. No. US 2018/0173502), hereinafter Biskup.

		Claim 1. 	Sadat discloses an edge computing device to implement a computing node in a cluster of computing nodes (Parag. [0028-0029]; (The art teaches when a device comes up in a network the Agent on the device tries to detect the location of Active Master (AM) on the location network)), comprising: 
a network interface to communicate over a local network; a storage drive; and a processor (Parag. [0028-0033]; (The devices communicate through the network (i.e., local  to: 
connect to the local network via the network interface (Parag. [0028-0029]; (The art teaches when a device comes up in a network the Agent on the device tries to detect the location of Active Master on the location network)); 
		detect a plurality of computing nodes on the local network, wherein the plurality of computing nodes are implemented by a plurality of heterogeneous edge computing devices; and join the cluster of computing nodes formed by the plurality of computing nodes on the local network (Parag. [0029-0031] and Parag. [0154]; (The art teaches when the device comes up in a network the Agent on the device tries to detect the location of AM on the location network. If an AM is detected on the network, the device's Agent will request to join and asks for the most updated network topology and uploads its own info to the AM. AM then updates the new topology to the Cloud and joins the new device to its topology based on Policies. In case multiple devices are found (i.e., detected) in the same environment, an election would take place to select an Active Master and all others will be selected as Candidate Masters (CM). Active Master (AM) is used to optimize communicates, updates, reduce power consumptions and network utilization. The art teaches enabling users to combine the computing, networking, and/or peripheral power of multiple devices available to the user. Users can distribute their workload between these devices or they could use interfaces provided by other devices like Tablets, Phones and etc. to provide better interaction with original application. The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different pools. The process of Load distribution between different devices (i.e., heterogeneous) could be automated or manual. i.e., the applicant has disclosed in the specification that computing nodes may include a variety of computing devices that are deployed in a particular environment, such as on-premise servers, computing appliances, personal computers, and so forth)); 
add a plurality of local hardware resources of the edge computing device to a pool of shared hardware resources, wherein the pool of shared hardware resources is shared across the cluster of computing nodes (Parag. [0153-0155]; (The art teaches enabling users to combine the computing, networking, and/or peripheral power of multiple devices available to the user. Users can distribute their workload between these devices or they could use interfaces , and wherein the pool of shared hardware resources comprises: 
		a pool of processing resources, wherein the processor of the edge computing device is added to the pool of processing resources (Parag. [0153-0155]; (The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different pools. The creation of CPU/Memory/Storage/networking and other computing resources could be called Resource pool/team and sharing multiple devices peripherals could be called Peripheral Sharing)); 
a pool of storage resources, wherein the storage drive of the edge computing device is added to the pool of storage resources (Parag. [0153-0155]; (The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different pools. The creation of CPU/Memory/Storage/networking and other computing resources could be called Resource pool/team and sharing multiple devices peripherals could be called Peripheral Sharing)); and  
a pool of peripheral devices, wherein one or more peripheral devices connected to the edge computing device are added to the pool of peripheral devices (Parag. [0153-0155]; (The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different pools. The creation of CPU/Memory/Storage/networking and other computing resources could be called Resource pool/team and sharing multiple devices peripherals could be called Peripheral Sharing)).   
Sadat doesn’t explicitly disclose obtaining a plurality of container images for an application configured to execute on the cluster, wherein the plurality of container images are for executing a plurality of containers associated with the application; and execute one or more of the plurality of containers associated with the application.
		However, Biskup discloses obtaining a plurality of container images for an application configured to execute on the cluster, wherein the plurality of container images are for executing a plurality of containers associated with the application; and execute one or more of the plurality of containers associated with the application (Parag. [0021], Parag. [0029] Parag. [0039], Parag. [0071], Parag. [0097], Parag. [0098], and Fig. 3; (The art teaches that virtual machine environments emulate computing systems. They can provide the functionality needed to execute an entire operating system. A hypervisor uses native operating system execution to manage sharing of computing system resources, such as hardware resources. The art teaches define a software container including application code and application dependencies. The software container, for example, may include information used to launch a software image including the application code wrapped with a dependent runtime, as well as the application dependencies, for full execution portability. Upon building and testing the containers of the container cluster, the container images are maintained in a container repository such as the software container repository)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Sadat to incorporate the teaching of Biskup. This would be convenient in getting software to run reliably regardless of the underlying computing environment. For example, software containers support portability from one computing environment to another computing environment (Parag. [0004]). 

Claim 2. 	Sadat in view of Biskup discloses the edge computing device of Claim 1, 
Sadat further discloses wherein the processor is further to: continuously monitor for changes to the plurality of local hardware resources that are available to the edge computing device; detect a new local hardware resource that has been added to the plurality of local hardware resources that are available to the edge computing device; and add the new local hardware resource to the pool of shared hardware resources (Parag. [0029-0031] and Parag. [0153-0155]; (The art teaches when the device comes up in a network the Agent on the device tries to detect the location of AM on the location network. If an AM is detected on the network, the device's Agent will request to join and asks for the most updated network topology and uploads its own info to the AM. AM then updates the new topology to the Cloud and joins the new device to its topology based on Policies. In case multiple devices are found (i.e., detected) in the same environment, an election would take place to select an Active Master and all others will be selected as Candidate Masters (CM). Active Master (AM) is used to optimize communicates, updates, reduce power consumptions and network utilization. The art .  

Claim 8. 	Sadat in view of Biskup discloses the edge computing device of Claim 1,  
Sadat further discloses wherein the processor to join the cluster of computing nodes is further to obtain cluster configuration parameters from one or more of the plurality of computing nodes (Parag. [0029-0031] and Parag. [0154]; (The art teaches when the device comes up in a network the Agent on the device tries to detect the location of AM on the location network. If an AM is detected on the network, the device's Agent will request to join and asks for the most updated network topology and uploads its own info to the AM. AM then updates the new topology to the Cloud and joins the new device to its topology based on Policies. In case multiple devices are found (i.e., detected) in the same environment, an election would take place to select an Active Master and all others will be selected as Candidate Masters (CM). Active Master (AM) is used to optimize communicates, updates, reduce power consumptions and network utilization)).  

Claim 9. 	Sadat in view of Biskup discloses the edge computing device of Claim 1, 
		Sadat further discloses wherein the processor to detect the plurality of computing nodes on the local network is further to send a multicast DNS packet over the local network to discover the plurality of computing nodes (Parag. [0029-0031]; (The art teaches when the device comes up in a network the Agent on the device tries to detect the location of AM on the location network (these methods are including DHCP data, DNS query, ARP, old cache data). If an AM is detected on the network, the device's Agent will request to join and asks for the most updated network topology and uploads its own info to the AM. AM then updates the new topology to the Cloud and joins the new device to its topology based on Policies. In case multiple .  

Claim 10. 	Sadat in view of Biskup discloses the edge computing device of Claim 1,  
		Sadat further discloses wherein the plurality of computing nodes comprise one or more physical machines and one or more virtual machines (Parag. [0167]; (The art teaches the use of Cloud PC, which is a virtual computing device created from different components of different devices, these resources could be gathered from different devices to form one virtual device. For example, multiple device could share keyboard, speaker, microphone, CPU, Memory, etc and bind all of these together to create a virtual computing device)).   

Claim 11. 	Sadat discloses a system, comprising:  
		a router to enable communication over a local network (Parag. [0028-0033]; (The devices communicate through the network (i.e., local network); all devices maintain the up-to-date network topology information. This topology would be used to create a routing table between the devices and find the shortest and best paths for transferring data traffic)); and  
a plurality of computing nodes, wherein the plurality of computing nodes comprise a plurality of heterogeneous edge computing devices (Parag. [0154]; (The art teaches enabling users to combine the computing, networking, and/or peripheral power of multiple devices available to the user. Users can distribute their workload between these devices or they could use interfaces provided by other devices like Tablets, Phones and etc. to provide better interaction with original application. The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different pools. The process of Load distribution between different devices (i.e., heterogeneous) could be automated or manual. i.e., the applicant has disclosed in the specification that computing nodes may include a variety of computing devices that are deployed in a particular environment, such as on-premise servers, computing appliances, personal computers, and so forth)), and wherein the plurality of computing nodes are collectively to: 
connect to the local network via the router (Parag. [0028-0033]; (The devices communicate through the network (i.e., local network); all devices maintain the up-to-date network topology information. This topology would be used to create a routing table between the devices and find the shortest and best paths for transferring data traffic));  
detect the plurality of computing nodes on the local network; and join a cluster of computing nodes, wherein the cluster of computing nodes comprises the plurality of computing nodes on the local network (Parag. [0029-0033] and Parag. [0154]; (The art teaches when the device comes up in a network the Agent on the device tries to detect the location of AM on the location network. If an AM is detected on the network, the device's Agent will request to join and asks for the most updated network topology and uploads its own info to the AM. AM then updates the new topology to the Cloud and joins the new device to its topology based on Policies. In case multiple devices are found (i.e., detected) in the same environment, an election would take place to select an Active Master and all others will be selected as Candidate Masters (CM). Active Master (AM) is used to optimize communicates, updates, reduce power consumptions and network utilization. The devices communicate through the network (i.e., local network)));  
configure a pool of shared hardware resources to be shared across the cluster of computing nodes (Parag. [0153-0155]; (The art teaches enabling users to combine the computing, networking, and/or peripheral power of multiple devices available to the user. Users can distribute their workload between these devices or they could use interfaces provided by other devices like Tablets, Phones and etc. to provide better interaction with original application. The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different pools. The process of Load distribution between different devices could be automated or manual)), wherein the pool of shared hardware resources comprises: 
a pool of processing resources, wherein the processing resources are distributed across the plurality of heterogeneous edge computing devices (Parag. [0153-0155]; (The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different pools. The creation of CPU/Memory/Storage/networking and other computing resources could be called ; 
a pool of storage resources, wherein the storage resources are distributed across the plurality of heterogeneous edge computing devices (Parag. [0153-0155]; (The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different pools. The creation of CPU/Memory/Storage/networking and other computing resources could be called Resource pool/team and sharing multiple devices peripherals could be called Peripheral Sharing)); and 
a pool of peripheral devices, wherein the peripheral devices are distributed across the plurality of heterogeneous edge computing devices (Parag. [0153-0155]; (The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different pools. The creation of CPU/Memory/Storage/networking and other computing resources could be called Resource pool/team and sharing multiple devices peripherals could be called Peripheral Sharing)). 7 
Sadat doesn’t explicitly disclose provision the plurality of computing nodes with a plurality of container images for an application configured to execute on the cluster, wherein the plurality of container images are for executing a plurality of containers associated with the application; and orchestrate execution of the plurality of containers across the cluster of computing nodes.  
		However, Biskup discloses provision the plurality of computing nodes with a plurality of container images for an application configured to execute on the cluster, wherein the plurality of container images are for executing a plurality of containers associated with the application; and orchestrate execution of the plurality of containers across the cluster of computing nodes (Parag. [0021], Parag. [0029] Parag. [0039], Parag. [0071], Parag. [0097], Parag. [0098], and Fig. 3; (The art teaches that virtual machine environments emulate computing systems. They can provide the functionality needed to execute an entire operating system. A hypervisor uses native operating system execution to manage sharing of computing system resources, such as hardware resources. The art teaches define a software container including application code and application dependencies. The software container, for example, may include information used to launch a software image including the .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Sadat to incorporate the teaching of Biskup. This would be convenient in getting software to run reliably regardless of the underlying computing environment. For example, software containers support portability from one computing environment to another computing environment (Parag. [0004]). 

Claim 12. 	Sadat in view of Biskup discloses the system of Claim 11, 
		Sadat further discloses the system further comprising an edge provisioning node to provision the plurality of computing nodes with a software stack for creating a zero-configuration cluster (Parag. [0153-0155]; (The art teaches enabling users to combine the computing, networking, and/or peripheral power of multiple devices available to the user. Users can distribute their workload between these devices or they could use interfaces provided by other devices like Tablets, Phones and etc. to provide better interaction with original application.  The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different pools. The process of Load distribution between different devices could be automated (i.e., zero configuration cluster))).  

Claim 13. 	Sadat in view of Biskup discloses the system of Claim 11,  
Sadat further discloses wherein the plurality of computing nodes are further to: continuously monitor for changes to a plurality of local hardware resources of the plurality of heterogeneous edge computing devices; detect a new local hardware resource that has been added to a particular edge computing device of the plurality of heterogeneous edge computing devices; and add the new local hardware resource to the pool of shared hardware resources (Parag. [0029-0031] and Parag. [0153-0155]; (The art teaches when the device comes up in a network the Agent on the device tries to detect the location of AM on the location network. If an AM is detected on the network, the device's Agent will request to join .  
  
Claim 16. 	Sadat discloses at least one non-transitory computer readable storage medium having instructions stored thereon, wherein the instructions, when executed on processing circuitry of an edge computing device (Parag. [0028-0033]; (The device(s) would comprise a memory and a processor)), cause the processing circuitry to: 
connect to a local network via a network interface of the edge computing device (Parag. [0028-0033]; (The art teaches when a device comes up in a network the Agent on the device tries to detect the location of Active Master on the location network. The devices communicate through the network));  
detect a plurality of computing nodes on the local network, wherein the plurality of computing nodes are implemented by a plurality of heterogeneous edge computing devices; and join a cluster of computing nodes formed by the plurality of computing nodes on the local network (Parag. [0029-0031] and Parag. [0154]; (The art teaches when the device comes up in a network the Agent on the device tries to detect the location of AM on the location network. If an AM is detected on the network, the device's Agent will request to join and asks for the most updated network topology and uploads its own info to the AM. AM then updates the new topology to the Cloud and joins the new device to its topology based on Policies. In case computing devices that are deployed in a particular environment, such as on-premise servers, computing appliances, personal computers, and so forth));  
add a plurality of local hardware resources of the edge computing device to a pool of shared hardware resources, wherein the pool of shared hardware resources is shared across the cluster of computing nodes (Parag. [0153-0155]; (The art teaches enabling users to combine the computing, networking, and/or peripheral power of multiple devices available to the user. Users can distribute their workload between these devices or they could use interfaces provided by other devices like Tablets, Phones and etc. to provide better interaction with original application. The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different pools. The process of Load distribution between different devices could be automated or manual)), and wherein the pool of shared hardware resources comprises: 
a pool of processing resources, wherein the processor of the edge computing device is added to the pool of processing resources (Parag. [0153-0155]; (The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different pools. The creation of CPU/Memory/Storage/networking and other computing resources could be called Resource pool/team and sharing multiple devices peripherals could be called Peripheral Sharing));  
a pool of storage resources, wherein the storage drive of the edge computing device is added to the pool of storage resources (Parag. [0153-0155]; (The agent installed on each Memory/Storage/networking and other computing resources could be called Resource pool/team and sharing multiple devices peripherals could be called Peripheral Sharing)); and 
a pool of peripheral devices, wherein one or more peripheral devices connected to the edge computing device are added to the pool of peripheral devices (Parag. [0153-0155]; (The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different pools. The creation of CPU/Memory/Storage/networking and other computing resources could be called Resource pool/team and sharing multiple devices peripherals could be called Peripheral Sharing)).   
Sadat doesn’t explicitly disclose obtaining a plurality of container images for an application configured to execute on the cluster, wherein the plurality of container images are for executing a plurality of containers associated with the application; and orchestrate execution of the plurality of containers across the cluster of computing nodes.
		However, Biskup discloses obtaining a plurality of container images for an application configured to execute on the cluster, wherein the plurality of container images are for executing a plurality of containers associated with the application; and orchestrate execution of the plurality of containers across the cluster of computing nodes (Parag. [0021], Parag. [0029] Parag. [0039], Parag. [0071], Parag. [0097], Parag. [0098], and Fig. 3; (The art teaches that virtual machine environments emulate computing systems. They can provide the functionality needed to execute an entire operating system. A hypervisor uses native operating system execution to manage sharing of computing system resources, such as hardware resources. The art teaches define a software container including application code and application dependencies. The software container, for example, may include information used to launch a software image including the application code wrapped with a dependent runtime, as well as the application dependencies, for full execution portability. Upon building and testing the containers of the container cluster, the container images are maintained in a container repository such as the software container repository)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Sadat to incorporate the teaching of Biskup. This    

Claim 17 is taught by Sadat in view of Biskup as described for claim 2.
 
Claim 22. 	Sadat discloses method performed by an edge computing device to implement a computing node in a cluster of computing nodes (Parag. [0028-0029]; (The art teaches when a device comes up in a network the Agent on the device tries to detect the location of Active Master (AM) on the location network)), comprising:   
connecting to a local network via a network interface of the edge computing device (Parag. [0028-0033]; (The art teaches when a device comes up in a network the Agent on the device tries to detect the location of Active Master on the location network. The devices communicate through the network (i.e., local network); the devices would communicate through an interface));  
detecting a plurality of computing nodes on the local network, wherein the plurality of computing nodes are implemented by a plurality of heterogeneous edge computing devices; and joining a cluster of computing nodes formed by the plurality of computing nodes on the local network (Parag. [0029-0031] and Parag. [0154]; (The art teaches when the device comes up in a network the Agent on the device tries to detect the location of AM on the location network. If an AM is detected on the network, the device's Agent will request to join and asks for the most updated network topology and uploads its own info to the AM. AM then updates the new topology to the Cloud and joins the new device to its topology based on Policies. In case multiple devices are found (i.e., detected) in the same environment, an election would take place to select an Active Master and all others will be selected as Candidate Masters (CM). Active Master (AM) is used to optimize communicates, updates, reduce power consumptions and network utilization. The art teaches enabling users to combine the computing, networking, and/or peripheral power of multiple devices available to the user. Users can distribute their workload between these devices or they could use interfaces provided by other devices like Tablets, Phones and etc. to provide better interaction with original application. The agent installed on each device would report to the management portal the existing resources used computing devices that are deployed in a particular environment, such as on-premise servers, computing appliances, personal computers, and so forth)). 
adding a plurality of local hardware resources of the edge computing device to a pool of shared hardware resources, wherein the pool of shared hardware resources is shared across the cluster of computing nodes (Parag. [0153-0155]; (The art teaches enabling users to combine the computing, networking, and/or peripheral power of multiple devices available to the user. Users can distribute their workload between these devices or they could use interfaces provided by other devices like Tablets, Phones and etc. to provide better interaction with original application. The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different pools. The process of Load distribution between different devices could be automated or manual)), and wherein the pool of shared hardware resources comprises: 
a pool of processing resources, wherein the processor of the edge computing device is added to the pool of processing resources (Parag. [0153-0155]; (The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different pools. The creation of CPU/Memory/Storage/networking and other computing resources could be called Resource pool/team and sharing multiple devices peripherals could be called Peripheral Sharing));   
a pool of storage resources, wherein the storage drive of the edge computing device is added to the pool of storage resources (Parag. [0153-0155]; (The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different pools. The creation of CPU/Memory/Storage/networking and other computing resources could be called Resource pool/team and sharing multiple devices peripherals could be called Peripheral Sharing)); and 
a pool of peripheral devices, wherein one or more peripheral devices connected to the edge computing device are added to the pool of peripheral devices (Parag. [0153-0155]; (The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different multiple devices peripherals could be called Peripheral Sharing)).   AB6337-US16/200,364 13 
Sadat doesn’t explicitly disclose obtaining a plurality of container images for an application configured to execute on the cluster, wherein the plurality of container images are for executing a plurality of containers associated with the application; and orchestrating execution of the plurality of containers across the cluster of computing nodes.    
		However, Biskup discloses obtaining a plurality of container images for an application configured to execute on the cluster, wherein the plurality of container images are for executing a plurality of containers associated with the application; and orchestrating execution of the plurality of containers across the cluster of computing nodes (Parag. [0021], Parag. [0029] Parag. [0039], Parag. [0071], Parag. [0097], Parag. [0098], and Fig. 3; (The art teaches that virtual machine environments emulate computing systems. They can provide the functionality needed to execute an entire operating system. A hypervisor uses native operating system execution to manage sharing of computing system resources, such as hardware resources. The art teaches define a software container including application code and application dependencies. The software container, for example, may include information used to launch a software image including the application code wrapped with a dependent runtime, as well as the application dependencies, for full execution portability. Upon building and testing the containers of the container cluster, the container images are maintained in a container repository such as the software container repository)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Sadat to incorporate the teaching of Biskup. This would be convenient in getting software to run reliably regardless of the underlying computing environment. For example, software containers support portability from one computing environment to another computing environment (Parag. [0004]).

Claim 23 is taught by Sadat in view of Biskup as described for claim 2.  


Claim 27. 	Sadat in view of Biskup discloses the edge computing device of Claim 1, 
		Sadat further discloses wherein the pool of peripheral devices comprises one or more user input/output (I/O) devices shared across the cluster of computing nodes (Parag. [0153-0155], Parag. [0082-0083], and Parag. [0167]; (The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different pools. The creation of CPU/Memory/Storage/networking and other computing resources could be called Resource pool/team and sharing multiple devices peripherals could be called Peripheral Sharing. The peripherals resources could be a Mouse, Keyboard (i.e., /O) device), Audio, Printer)).

Claims 3, 14, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sadat (Pub. No. US 2018/0129539); in view of Biskup et al. (Pub. No. US 2018/0173502), hereinafter Biskup; and further in view of Childs et al. (Pub. No. US 2017/0223115), hereinafter Childs.

Claim 3. 	Sadat in view of Biskup discloses the edge computing device of Claim 2, 
The combination doesn’t explicitly disclose wherein the processor to add the new local hardware resource to the pool of shared hardware resources is further to: execute a shared resource container for the new local hardware resource, wherein the shared resource container is to provide the cluster with access to the new local hardware resource.  
However, Childs discloses wherein the processor to add the new local hardware resource to the pool of shared hardware resources is further to: execute a shared resource container (Shared resource provider container) for the new local hardware resource (Shared resource), wherein the shared resource container is to provide the cluster with access to the new local hardware resource (Parag. [0017] and Fig. 1; (The art teaches the functionality of executing a computing job process in a shared resource provider container which manages access to the shared resource)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Childs. This would be convenient for the computing nodes to perform computing tasks that require manipulating shared resources (Parag. [0001]).
Claim 14 is taught by Sadat in view of Biskup and Childs as described for claim 3.

Claim 18 is taught by Sadat in view of Biskup and Childs as described for claim 3.

Claim 24 is taught by Sadat in view of Biskup and Childs as described for claim 3.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sadat (Pub. No. US 2018/0129539); in view of Biskup et al. (Pub. No. US 2018/0173502), hereinafter Biskup; further in view of Childs et al. (Pub. No. US 2017/0223115), hereinafter Childs; and further in view of Nair et al. (Pub. No. US 2013/0072260), hereinafter Nair.

Claim 4. 	Sadat in view of Biskup and Childs discloses the edge computing device of Claim 3, 
The combination doesn’t explicitly disclose wherein: the new local hardware resource comprises a USB device; and the shared resource container comprises a USB-over-IP service to provide the cluster with access to the USB device over the local network.
However, Nair discloses wherein: 
the new local hardware resource comprises a USB device (Parag. [0043] lines 6-17; (It is concluded from the art that a computer, which is connected with other computers, might include USB devices that are accessible by the other computers)); and 
the shared resource container comprises a USB-over-IP service to provide the cluster with access to the USB device over the local network (Parag. [0043] lines 6-17; (The art teaches that the sharing is accomplished through USB-over- IP)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Nair. This would be convenient in sharing a device connections (Parag. [0043] lines 1-6). 

Claim 19 is taught by Sadat in view of Biskup, Childs, and Nair as described for claim 4.  


Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadat (Pub. No. US 2018/0129539); in view of Biskup et al. (Pub. No. US 2018/0173502), hereinafter Biskup; further in view of Childs et al. (Pub. No. US 2017/0223115), hereinafter Childs; and further in view of Emerson (Pub. No. US 2012/0098841).

Claim 5. 	Sadat in view of Biskup and Childs discloses the edge computing device of Claim 3,  
Sadat further discloses wherein: the new local hardware resource comprises a display device (Parag. [0153-0155]; (The agent installed on each device would report to the management portal the existing resources used or available resources. Users can configure devices to be in the same pool or different pools. The creation of CPU/Memory/Storage/networking and other computing resources could be called Resource pool/team and sharing multiple devices peripherals could be called Peripheral Sharing. The Peripheral could be a Mouse, Keyboard, Audio (i.e., audio display device), Printer))). 
The combination doesn’t explicitly disclose the shared resource container comprises a service to display video output from another computing node of the cluster on the display device.  
However, Emerson discloses the shared resource container comprises a service to display video output from another computing node of the cluster on the display device (Parag. [0004], Parag. [0011], and Parag. [0031] lines 1-5; (The art teaches a service that provides displaying a video from a compute node)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Emerson. This would be convenient in decreasing the cost and power (Parag. [0011]).

Claim 20 is taught by Sadat in view of Biskup, Childs, and Emerson as described for claim 5. 


 	 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sadat (Pub. No. US 2018/0129539); in view of Biskup et al. (Pub. No. US 2018/0173502), hereinafter Biskup; and further in view of Patel et al. (Pub. No. US 2016/0205518), hereinafter Patel.

Claim 6. 	Sadat in view of Biskup discloses the edge computing device of Claim 1, 
Sadat doesn’t explicitly disclose wherein the processor to execute one or more of the plurality of containers associated with the application is further to: orchestrate execution of the plurality of containers across the cluster of computing nodes. 
However, Biskup discloses wherein the processor to execute one or more of the plurality of containers associated with the application is further to: orchestrate execution of the plurality of containers across the cluster of computing nodes (Parag. [0071] lines 1-3). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Sadat to incorporate the teaching of Biskup. This would be convenient in getting software to run reliably regardless of the underlying computing environment (Parag. [0004] lines 1-3). 
The combination doesn’t explicitly disclose executing a first subset of the plurality of containers; and schedule one or more second subsets of the plurality of containers for execution on one or more other computing nodes of the cluster.  
However, Patel discloses executing a first subset of the plurality of containers; and schedule one or more second subsets of the plurality of containers (Cluster elements) for execution on one or more other computing nodes of the cluster (Parag. [0091]; (It is concluded from the art that different cluster elements (e.g. service containers) could be used in the execution, which indicates a first and a second subsets of containers. It is concluded that the second subset of containers is a substitution for the failed first set of containers)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Patel. This would be convenient in supporting elastic scalability and facilitating rapid deployment in virtualization technology that uses containers (Parag. [0006] lines 1-5 and Parag. [0033] lines 1-4)  

Claims 7, 15, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sadat (Pub. No. US 2018/0129539); in view of Biskup et al. (Pub. No. US 2018/0173502), hereinafter Biskup; further in view of Patel et al. (Pub. No. US 2016/0205518), hereinafter Patel; and further in view of Sundaram et al. (Pub. No. US 2015/0205663), hereinafter Sundaram. 

Claim 7. 	Sadat in view of Biskup and Patel discloses the edge computing device of Claim 6, 
The combination doesn’t explicitly disclose wherein the processor is further to: ATTORNEY DOCKET NO.PATENT APPLICATIONdetermine that a particular computing node of the cluster has failed; and re-orchestrate execution of the plurality of containers across the cluster, wherein one or more containers previously executing on the particular computing node are to be executed on one or more remaining nodes of the cluster. 
However, Sundaram discloses:
determine that a particular computing node of the cluster has failed (Parag. [0007] lines 4-8; (It is concluded from the art that a failing node is detected)); and 
re-orchestrate execution of the plurality of containers across the cluster, wherein one or more containers previously executing on the particular computing node are to be executed on one or more remaining nodes of the cluster (Parag. [0007] lines 4-8).  
 It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Sundaram. This would be convenient in enabling efficient allocation of parity storage in a RAID group (Parag. [0005]).  

Claim 15 is taught by Sadat in view of Biskup, Patel, and Sundaram as described for claim 7.

Claim 21 is taught by Sadat in view of Biskup, Patel, and Sundaram as described for claim 7.  

Claim 25 is taught by Sadat in view of Biskup, Patel, and Sundaram as described for claim 7.  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sadat (Pub. No. US 2018/0129539); in view of Biskup et al. (Pub. No. US 2018/0173502), hereinafter Biskup; and further in view of Sternagle (Pub. No. US 2002/0184376).

Claim 26. 	Sadat in view of Biskup discloses the edge computing device of Claim 1, 
		Sadat further discloses wherein a shared file system is locally mirrored on each storage resource in the pool of storage resources, and wherein data written to the shared file system by each computing node in the cluster is replicated across the cluster (Parag. [0112] and Parag. [0171]; (The art teaches that application cloning enables users to send a copy of the running application from one device to the other. This feature maintains the status of application on destination device (Based on polices status of the application might change for example private/personal information might be removed). Cloned application could be a totally independent instance of the original application or it can replicate what the source application does (i.e., does), these could be tweaked and tuned using rules and policies)).  
Sadat in view of Biskup doesn’t explicitly disclose that data is replicated across the cluster in real time.
However, Sternagle discloses that data is replicated across the cluster in real time (Parag. [0013] and Parag. [0033]; (The art teaches that data is replicated to cluster nodes in real time, as consistent with the applicant’s definition)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Sadat in view of Biskup to incorporate the teaching of Sternagle. This would be convenient for implementing file sharing within a cluster for performing session initiation services (SIP) faster (Parag. [0013] lines 12-16). 








Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cherkasova et al. (US 2009/0119301) – Related art in the area of determining a transaction-based analytic model of a session-based system, wherein the transaction-based analytic model may be employed for analyzing capacity of the session-based system for servicing a given workload, (Parag. [0006], a resource pool 101 may also be implemented comprising various computing resources that may be allocated to session-based system 11 by a resource provisioning controller 102.  For example, resource pool 101 may comprise processing resources, such as central processing units (CPUs), data storage resources (e.g., hard disk, memory, peripheral data storage, etc.), I/O resources, and/or networking resources (e.g., network access ports, etc.)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442

   /WILLIAM G TROST IV/   Supervisory Patent Examiner, Art Unit 2442